             Case 1:19-cv-07189-JGK Document 32 Filed 05/15/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-----------------------------------------------------------------X
                                                                 :
MALIBU MEDIA, LLC,                                               :
                                                                 :   Case No. 1:19-cv-07189-JGK
                                      Plaintiff,                 :
                                                                 :
                             vs.                                 :
                                                                 :
YI-TING CHEN,                                                    :
                                                                 :
                                      Defendant.                 :
-----------------------------------------------------------------X

                         BRIEF IN SUPPORT OF MOTION FOR
                   ALTERNATE SERVICE ON DEFENDANT YI-TING CHEN

          Plaintiff hereby respectfully requests that this court should permit alternate service of the

 summons and Amended Complaint on Defendant Yi-Ting Chen, because personal service is

 impracticable, and the proposed alternate service is reasonably calculated to give Defendant notice

 and an opportunity to be heard in this action, thus according with the basic due process

 requirements.

          With irrelevant exceptions, such as minors or incompetents, "service upon an

 individual…may be effected in any judicial district of the United States:

          ( 1) pursuant to the law of the state in which the judicial district is located, or in
          which service is effected, for the service of a summons upon the defendant in an
          action brought in the Courts of general jurisdiction of the State ...

 Fed. R. Civ. P. 4(e)(l).

          The applicable state and state law is New York, and the New York Consolidated Laws

 define New York law regarding service of a summons and complaint. Under these rules, where

 personal service is impracticable, the court has discretion to permit alternate service:
          Case 1:19-cv-07189-JGK Document 32 Filed 05/15/20 Page 2 of 3




        Personal service upon a natural person shall be made by any of the following
        methods:… (5) in such manner as the court, upon motion without notice, directs, if
        service is impracticable under paragraphs one, two and four of this section.

New York Consolidated Laws CVP § 308(5).

        The affidavits of process servers, Frederick Pringle and Euclide Decastro, are attached as

Exhibit “A” to the Motion for Alternate Service. These affidavits detail the attempts that Mr.

Pringle and Mr. Decastro made to serve Defendant Yi-Ting Chen and demonstrates that Defendant

Yi-Ting Chen is avoiding service.

        In this matter, personal service is impracticable, and alternate service is essential. In this

situation, the applicable New York Consolidated Laws permit Plaintiff’s proposed alternate

service. Plaintiff’s multiple attempts to serve Defendant Yi-Ting Chen personally at his Last

Known Address have been unsuccessful. However, Plaintiff has concluded that Defendant resides

at the Last Known Address and is avoiding service.

        Plaintiff requests that the Court allow service to be effected under New York Consolidated

Laws CVP § 308(4):

        [W]here service under paragraphs one and two cannot be made with due diligence, by
        affixing the summons to the door of either the … dwelling place or usual place of abode
        within the state of the person to be served and by … mailing the summons to such person
        at his or her last known residence … in an envelope bearing the legend ‘personal and
        confidential’ and not indicating on the outside thereof, by return address or otherwise, that
        the communication is from an attorney or concerns an action against the person to be
        served, such affixing and mailing to be effected within twenty days of each other[.]

        Accordingly, Plaintiff’s proposed alternate service is reasonably calculated to notify

Defendant Yi-Ting Chen of this action and give him an opportunity to be heard. Thus, an alternate

service order is justified and necessary. Due to Plaintiff’s diligence in attempting to serve, Plaintiff

also requests twenty-one days from the date of an Order on this Motion to serve Defendant Yi-

Ting Chen by alternate service. A proposed order is filed contemporaneously herewith.



                                                   2
         Case 1:19-cv-07189-JGK Document 32 Filed 05/15/20 Page 3 of 3




                                        CONCLUSION

       THEREFORE, PLAINTIFF respectfully requests this Court to:

       A. Grant this motion.

       B. Permit Plaintiff twenty-one days to serve Defendant Yi-Ting Chen by alternate service

           including posting at his Last Known Address and sending a summons and copy of the

           Amended Complaint by registered or certified mail, return receipt requested, and

           delivery restricted to the addressee at the Last Known Address.

Dated: May 15, 2020                         Respectfully submitted,

                                                    By: /s/ Kevin T. Conway
                                                    Kevin T. Conway, Esq. (KC-3347)
                                                    80 Red Schoolhouse Road, Suite 110
                                                    Spring Valley, NY. 10977
                                                    T: 845-352-0206
                                                    F: 845-352-0481
                                                    E-mail: ktcmalibu@gmail.com
                                                    Attorney for Plaintiff


                               CERTIFICATE OF SERVICE

        I hereby certify that on May 15, 2020, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and
interested parties through this system.

                                                           By: /s/ Kevin T. Conway
                                                           Kevin T. Conway, Esq.




                                               3
